DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moussard (FR 2932196) in view of NPL Agricultural Uses by Calcean (“Calcean”).

Regarding claim 1, Moussard teaches an artificial groundcover, comprising: a plurality of synthetic turf fibers (1b) coupled to a backing (1a) to form a synthetic artificial turf structure; and particles (1c) disposed between the synthetic turf fibers.  Moussard fails 

Regarding claim 2, Moussard as modified by Calcean teaches the aragonite particles comprise micronized oolitic aragonite (200 mesh).  

Regarding claim 3, Moussard as modified by Calcean teaches the aragonite particles have an average size of less than 1 mm (200 Mesh).  

Regarding claim 4, Moussard as modified by Calcean teaches the invention as described above but fails to teach the aragonite particles have a surface area of at least 1.5 m2/g.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the particles of Moussard have a surface area of 1.5 m2/g, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.   In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 7, Moussard as modified by Calcean teaches the backing has drainage holes (1d) or comprises a water permeable material.  

In re Aller, 105 USPQ 233.  

Regarding claim 10, Moussard teaches a method of reducing temperature excursions of a synthetic artificial turf structure, comprising: providing an artificial turf structure that comprises a plurality of turf fibers (1b) coupled to a backing (1a); and at least partially filling a space between the synthetic turf fibers with a plurality of microporous particles (1c).  Moussard fails to teach the particles are aragonite particles. Calcean teaches the use of oolitic aragonite particles for use in turf. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute potting soil comprising oolitic aragonite for the filler material of Moussard as it is obvious to substitute one known element for another known element to yield predictable results.  Oolitic aragonite is inherently micronized that scatters light in multiple direction.  The amount of oolitic aragonite is not taught, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include enough aragonite in the turf of Moussard since it has been held that  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Moussard as modified by Calcean teaches the invention as described above but fails to teach the temperature excursion is reduced by about 10 0F up to about 20 0F as compared to the silica filler. Since inherently using oolitic aragonite would reduce surface temperature over using silica filler, it would have been obvious to one having ordinary skill in the art at the time the invention was made to ensure the temperature excursion is reduced by about 10 0F up to about 20 0F as compared to the silica filler, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claims 6 and 13, Moussard as modified by Calcean teaches the invention as described above but fails to teach the aragonite particles have a saturation constant (Ksat) of at least 50 in/hr.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the particles of Moussard with a saturation constant (Ksat) of at least 50 in/hr, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.   In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).


Regarding claims 8 and 12, Moussard as modified by Calcean teaches the invention as described above but fails to teach the aragonite particles have a uniformity constant of In re Aller, 105 USPQ 233.  

Regarding claim 14, Moussard as modified by Calcean teaches the invention as described above but fails to teach the aragonite particles have an average size of between 250 micrometer and 500 micrometer.  It would have been an obvious matter of design choice to make the size of the aragonite particles between 250 micrometer and 500 micrometer, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moussard (FR 2932196) in view of NPL Agricultural Uses by Calcean (“Calcean”) and in further view of Aldahir et al. (2020/0131718) (“Aldahir”)

.

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Calcean has not been established as a prior art reference, it is noted that it was cited by applicant on the IDS filed 05/25/2021.  It can be seen from the web address that it has a web archive date of 05/29/2019 which predates applicant’s priority date.  
Regarding applicant’s argument that the combination of Moussard and Calcean would not arrive at the pending claims, the examiner disagrees.  The claims do not preclude potting soil being included as part of the invention.  Applicant claims a synthetic ground cover and Moussard teaches synthetic turf fibers attached to a backing.  The turf fibers then hold live grass, however, the claim does not preclude live grass, and the synthetic turf fibers of Moussard meet the limitation of it being a synthetic ground cover.  Regarding applicant’s argument that Calcean is an unrelated use of aragonite different from the present claims, both Moussard and Calcean are growing live grass, therefore it would be obvious to use the additive of Calcean in the invention 
Regarding applicant’s argument that the aragonite of Calcean would not provide the unexpected results, the examiner disagrees.  The reduction of heat absorption, and ammonia neutralization would be inherent properties of the aragonite.  Since the combination of Moussard and Calcean would include aragonite particles in a turf structure, the results of reduction of heat absorption and ammonia neutralization would be achieved.
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 25, 2022